 Case 3:19-cv-00230-RGJ Document 14 Filed 04/25/19 Page 1 of 2 PageID #: 186




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION

ALLAN M. JOSEPHSON                          )
                                            )      Case No. 3:19-CV-230-RGJ
              Plaintiff                     )
v.                                          )
                                            )      (Electronically Filed)
NEELI BENDAPUDI, ET AL.                     )
                                            )
              Defendants                    )

          DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Pursuant to Fed. R. Civ. P. 12(b)(6), Defendants Neeli Bendapudi, Gregory C. Postel,

Beth A. Boehm, Toni Ganzel, Kimberly A. Boland, Charles R. Woods, Jennifer F. Le, Bryan D.

Carter, and William D. Lohr (collectively “Defendants”), by counsel, hereby move this Court for

an order dismissing Plaintiff Allan M. Josephson’s (“Josephson”) Complaint, in part, for failure

to state a claim upon which relief can be granted. A Memorandum in Support and proposed

Order are tendered herewith.


                                                   Respectfully submitted,


                                                   /s/Jeremy S. Rogers
                                                   Donna King Perry
                                                   Jeremy S. Rogers
                                                   James L. Bobbitt, III
                                                   DINSMORE & SHOHL LLP
                                                   101 South Fifth Street, Suite 2500
                                                   Louisville, Kentucky 40202
                                                   Telephone: (502) 540-2300
                                                   Facsimile: (502) 585-2207
                                                   donna.perry@dinsmore.com
                                                   jeremy.rogers@dinsmore.com
                                                   james.bobbitt@dinsmore.com
                                                   Counsel for Defendants
 Case 3:19-cv-00230-RGJ Document 14 Filed 04/25/19 Page 2 of 2 PageID #: 187




                                CERTIFICATE OF SERVICE

       It is hereby certified that on April 25, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing on the
following attorney(s) of record:

David A. Cortman                                    Joshua D. Hershberger
Travis C. Barham                                    Hershberger Law Office
Alliance Defending Freedom                          201 East Main Street
1000 Hurricane Shoals Rd. NE,                       Madison, IN 47250
Suite D-1100                                        Telephone: (812) 274-0441
Lawrenceville, GA 30043                             Facsimile: (812) 273-2329
Telephone: (770) 339-0774                           josh@hlo.legal
Facsimile: (770) 339-6744
dcortman@ADFlegal.org
tbarham@ADFlegal.org


Tyson C. Langhofer
Jonathan M. Larcomb
Alliance Defending Freedom
440 1st Street, NW, Ste. 600
Washington, D.C. 20001
Telephone: (202) 393-8690
Facsimile (202) 347-3622
tlanghofer@ADFlegal.org
jlarcomb@ADFlegal.org




                                             /s/Jeremy S. Rogers
                                             Counsel for Defendants




                                                2
